Case 1:21-cv-00268-JAO-KJM Document 42 Filed 07/21/21 Page 1 of 4          PageID #: 1316




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

   ANTHONY CHATMAN;                      )        Civil No. 21-00268 JAO-KJM
   FRANCISCO ALVARADO;                   )
   ZACHARY GRANADOS; TYNDALE             )        ORDER #1 REGARDING
   MOBLEY; and JOSEPH DEGUAIR,           )        OVERSIGHT OF THE
   individually and on behalf of others  )        PRELIMINARY INJUNCTION
   similarly situated,                   )
                                         )
                        Plaintiff,       )
                                         )
          vs.                            )
                                         )
   MAX N. OTANI, Director of State of    )
   Hawai‘i, Department of Public Safety, )
   in his official capacity,             )
                                         )
                        Defendant.       )
   ________________________________ )

                       ORDER #1 REGARDING OVERSIGHT
                       OF THE PRELIMINARY INJUNCTION

        Pursuant to the July 13, 2021 Order (1) Granting Plaintiffs’ Motion For

  Provisional Class Certification and (2) Granting in Part and Denying in Part

  Plaintiffs’ Motion for Preliminary Injunction and Temporary Restraining Order

  (“Preliminary Injunction”), ECF No. 37, the Court enters this Order #1 Regarding

  Oversight of the Preliminary Injunction. To effectuate that oversight as set forth in

  the Preliminary Injunction, the Court orders as follows:
Case 1:21-cv-00268-JAO-KJM Document 42 Filed 07/21/21 Page 2 of 4              PageID #: 1317




        A.     On the first business day of each month, the Department of Public

  Safety (“DPS”) shall file a sworn status report addressing, completely and in detail,

  its compliance or lack thereof with all aspects of the Preliminary Injunction.

               1.       The status report shall address, on an individualized basis, each

  DPS facility’s compliance with the State of Hawaii Department of Public Safety

  Pandemic Response Plan COVID-19 (May 28, 2021 Revision). ECF No. 22-12.

               2.       The status report shall focus in particular on the eleven safety

  categories set forth on page 67 of the Preliminary Injunction. For each category,

  the report shall indicate whether each facility:

                    a.         is in full compliance with the Preliminary Injunction;

                    b.         is coming into full compliance with the Preliminary

  Injunction (meaning full compliance is expected within 14 days); or

                    c.         is not coming into full compliance with the Preliminary

  Injunction (meaning full compliance is -
                                         not
                                           - expected within 14 days).

               3.        Each report shall be signed, under oath, by the Warden or the

  Warden’s designee, of each DPS facility.

        B.     Plaintiffs shall file a responsive status report within 7 business days of

  DPS’ status report.

               1.        Plaintiffs’ responsive status report shall address each area of

  agreement and disagreement with DPS’ status report.


                                               2
Case 1:21-cv-00268-JAO-KJM Document 42 Filed 07/21/21 Page 3 of 4           PageID #: 1318




               2.     For any area of disagreement, Plaintiffs shall submit a sworn

  declaration with factual support for their position.

        C.     The Court will then hold a status conference approximately seven

  days thereafter, i.e., about mid-way through each month.

               1.     At this status conference, the Court and the parties will address:

                    a.       areas of Preliminary Injunction

  compliance/noncompliance;

                    b.       any areas of factual disagreement; and

                    c.       an orderly process for resolving those factual disputes.

        D.     The overarching goal of this process is to develop a factual record

  concerning DPS’ compliance with the Preliminary Injunction. The Court intends

  to maintain this process for the duration of the Preliminary Injunction, subject to

  revision as appropriate.

        E.     The Court orders DPS to provide Class Counsel with a list of all

  inmates who have contracted COVID-19.

        F.     The Court orders DPS to provide Class Counsel with current contact

  information for each inmate, and to update that contact information as necessary

  due to inmate movement or otherwise.




                                            3
Case 1:21-cv-00268-JAO-KJM Document 42 Filed 07/21/21 Page 4 of 4                PageID #: 1319




         G.     The Court orders DPS to provide Class Counsel with a daily update

  (excluding weekends and State holidays) of new active inmate COVID-19 cases,

  including each inmate’s contact information.

         This Order is effective immediately.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawaii, July 21, 2021.




  Chatman, et al. v. Otani, Civil No. 21-00268 JAO-KJM; Order #1 Regarding Oversight of the
  Preliminary Injunction




                                               4
